In a proceeding pursuant to article 78 of the CPLR to review respondents’ determination, dated September 15, 1970, denying petitioner’s application for an area variance, petitioner appeals from a judgment of the 'Supreme Court, Suffolk County, entered March 1, 1971, which denied the application and confirmed the determination. Judgment affirmed, with costs. In our opinion, in the light of the record herein, the determination of the Court of Appeals in the Matter of Cherry Hill Homes v. Barbiere (28 N Y 2d 381), and for the reasons stated by the respondent Zoning Board in the determination under review, Special Term properly denied petitioner’s application. Rabin, P. J., Hopkins, Munder, Latham and Christ, JJ., concur.